Citation Nr: 0003331	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-00 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
status post tonsillectomy.

2.  Entitlement to an increased evaluation for status post 
tonsillectomy.

3.  Entitlement to service connection for bipolar disorder 
claimed as Post-Traumatic Stress Syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Virgin Islands Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which the 
RO reduced the rating assigned the veteran's service 
connected status post tonsillectomy from a 10 percent to a 
noncompensable evaluation, effective in July 1996, and from a 
rating decision in which the RO denied service connection for 
bipolar disorder, which it indicated the veteran had claimed 
as PTSD.

In his December 1996 substantive appeal, the veteran appears 
to claim service connection for chronic laryngitis.  
Treatment records from James A. Haley VA Medical Center (MC) 
in Tampa, Florida contain a July 1996 diagnosis of a history 
of chronic laryngitis.  A claim for service connection for 
chronic laryngitis is referred to the RO for appropriate 
action.


REMAND

The Board finds that further development is required before 
the completion of appellate action.

First, the Board notes that the RO has developed the 
veteran's claim as one for entitlement to a compensable 
evaluation for his service-connected status post 
tonsillectomy.  However, the veteran's notice of disagreement 
was to the April 1996 rating decision in which the RO 
effectuated a reduction of the 10 percent evaluation then 
assigned the service-connected disability.  While the 
November 1996 statement of the case does contain the laws and 
regulations governing the evaluation of service-connected 
disabilities, it does not contain the laws and regulations 
pertinent to the restoration of a reduced evaluation.

In addition, in his July 1996 substantive appeal, the veteran 
expressed his disagreement with the RO's decisions denying 
service connection for bipolar disorder, claimed as PTSD.  
The U.S. Court of Appeals for Veterans Claims (hereinafter 
Court) held in Manlincon v. West, 12 Vet. App. 238 (1999), 
that, when a notice of disagreement is filed, the Board 
should remand, rather than refer, the issue to the RO for the 
issuance of a statement of the case.  Consequently, the Board 
will remand the issue of service connection for an acquired 
psychiatric disability, to include bipolar disorder and PTSD, 
to the RO for the issuance of a statement of the case.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The RO should prepare a supplemental 
statement of the case concerning the 
issues of entitlement to restoration of a 
10 percent evaluation for status post 
tonsillectomy, containing the laws and 
regulations governing the reduction of 
evaluations and the restoration of a 
reduced evaluation, e.g., 38 C.F.R. 
§§ 3.105, 3.344 (1999).

2.  The RO should prepare a statement of 
the case concerning the issue of 
entitlement to service connection for 
bipolar disorder, claimed as PTSD.

Thereafter, the case should be processed in accordance with 
the applicable regulations.  The veteran is notified that 
following the statement of the case concerning entitlement to 
service connection for bipolar disorder, he must perfect a 
timely substantive appeal.  The Board intimates no opinion as 
to the ultimate outcome of any additional claim or claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




